Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-10, and 12-33 are currently pending and are under examination.
Benefit of priority is to November 14, 2017.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 does not comprise a preamble for the method, and therefore one cannot know what the intention of the method is. 

See: MPEP 608.01(m) & 2111.02
MPEP 2111.02    Effect of Preamble 
The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002). See id. at 808-10, 62 USPQ2d at 1784-86 for a discussion of guideposts that have emerged from various decisions exploring the preamble’s effect on claim scope, as well as a hypothetical example illustrating these principles.
"[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In considering the effect of the preamble in a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the claims’ recitation of a patient or a human "in need" gives life and meaning to the preamble’s statement of purpose.). Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951) (A preamble reciting "[a]n abrasive article" was deemed essential to point out the invention defined by claims to an article comprising abrasive grains and a hardened binder and the process of making it. The court stated "it is only by that phrase that it can be known that the subject matter defined by the claims is comprised as an abrasive article. Every union of substances capable inter alia of use as abrasive grains and a binder is not an ‘abrasive article.’" Therefore, the preamble served to further define the structure of the article produced.).
I.    PREAMBLE STATEMENTS LIMITING STRUCTURE
Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989) (The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification."); Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) (determining that preamble language that constitutes a structural limitation is actually part of the claimed invention). See also In re Stencel, 828 F.2d 751, 4 USPQ2d 1071 (Fed. Cir. 1987) ……
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997),,,,,

	Applicants are also referred to 37 CFR 1.75 (e):
(e) Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order: 
(1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known, 
(2) A phrase such as “wherein the improvement comprises,” and 
(3) Those elements, steps and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion
	
Thus, a claim comprises 3 parts:
	•A preamble or introduction
	•A transitional phrase
	•A body reciting the elements of the invention 

Thus Claim 25 does not find antecedent basis in Claim 24 because Claim 24 does not provide a reference for any of these maladies.
Claim 28 does not find antecedent basis in Claim 27 because there is no reference to an organ transplant patient in Claim 27.
Claim 29 lacks antecedent basis in Claim 28 because the reference to AK is misplaced.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5, 7, 9, 10, 13, 15, and 17-33 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Doetsch et al. (IDS; PCT-210/237; US 2009/0130034).
Doetsch et al. teach re-engineered UV damage endonuclease comprising the catalytic region composed to amino acids 96-503 of Uvde1 protein or lacking the first 95 amino acids of Uvde1 and a cell-penetrating domain derived from Tat, Antennapedia, clock, hPer1m hPer2, HIC Rev, flock house virus coat proteins, for example, ([0022], [0023], [0050], Claim 5), wherein the re-engineered UVDE may further comprise purification tags  such as streptavidin, flagellar antigen, hemagglutinin, GST, and polyhistidine tags ([0024], [0048]; Claim 7). 
The re-engineered UVDE comprises a 95 amino acid N-terminally truncated Schizosaccharomyces pombe UVDE, comprising amino acids 299-599 of SEQ ID NO: 16 – see Doetsch Table 2 at page 9, wherein amino acid 229 is found in the last set of 10 amino acids at “dd”.
While Doetsch et al. exemplify that the cell penetrating domain from Tat is placed at the N-terminal of the N-terminally truncated UVDE, Doetsch et al. do not specify that the cell penetrating domain must be placed at the N-terminal of the N-terminally truncated UVDE. Therefore, Doetsch et al. teach that the cell penetrating domain can be placed at the C-terminus of the N-terminally truncated UVDE comprising the catalytic region of the UVDE (Claim 1, 2).
The re-engineered UVDE may be topically applied to skin in the form of a lotion, potion, cream, or ointment (Claim 19, 20, 22) to reduce aging of skin due to exposure to UV due to tanning and/or sunburn ([0026], [0059]) and be encapsulated into liposomes ([0067], Claim 21, 23) and for the reduction of risk or prevention of skin cancer (taken as carcinomas, for example) and skin photoaging  (taken as actinic keratosis, for example) caused by sunlight exposure ([0039], [0046] and the formation of CPDs and 6-4-PPs ([0018]); see admissions throughout the instant specification regarding sun exposure and CPDs and 6-4 PPs and resulting maladies listed in the specification and claims; Claim 24, 25, 26, 27, 28, 29, 30, 31, 32, 33). 
Doetsch et al. teach recombinant cells containing nucleic acid molecules (Claim 10, 13, 15) encoding the re-engineered UVDE ([0030]; Claim 18) and vectors comprising the nucleotide sequence encoding the re-engineered UVDE ([0031], Claim 17).


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 2, 6, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doetsch et al. (IDS; PCT-210/237; US 2009/0130034).
The teachings of Doetsch et al. are set forth above. 
As noted above, the re-engineered UVDE comprises a 95 amino acid N-terminally truncated Schizosaccharomyces pombe UVDE, comprising amino acids 299-599 of SEQ ID NO: 16 – see Doetsch Table 2 at page 9, wherein amino acid 229 is found in the last set of 10 amino acids at “dd”.
Doetsch et al. teach that the TAT cell penetrating sequence is YGRKKRRQRRR ([0023] line 9, and the purification tag is 6XHis tag as shown in Table 2.
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to produce an N-terminally truncated UVDE comprising the catalytic region of S. pombe UVDE (Claim 4; encoded by the polynucleotide Claim 12), the cell penetrating domain of TAT having YGRKKRRQRRR, and a 6XHis tag (Claim 6 SEQ ID NO: 12); encoded by the polynucleotide Claim 14 SEQ ID NO: 11) because Doetsch et al. teach that the re-engineered UVDE is an N-terminally truncated UVDE which retains its catalytic domain and further comprises a cell penetrating domain that is TAT having YGRKKRRQRRR and a purification domain that is 6XHis tag for the for the reduction of risk or prevention of skin cancer and skin photoaging.   While Doetsch et al. exemplify that the cell penetrating domain from Tat is placed at the N-terminal of the N-terminally truncated UVDE, Doetsch et al. do not specify that the cell penetrating domain must be placed at the N-terminal of the N-terminally truncated UVDE. Therefore, Doetsch et al. teach that the cell penetrating domain can be placed at the C-terminus of the N-terminally truncated UVDE comprising the catalytic region of the UVDE.  Thus, the placement of TAT on the N-terminus or C-terminus of an N-terminally truncated UVDE which retains its catalytic domain is obvious design choice.


Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While it seems obvious to place a cleavage site between a CPP and its cargo protein, the prior art of record does not appear to indicate that this is the case with a CPP and an UVDE cargo fusion protein.



Art of Record:
Gorell et al. (2014; Gene therapy for skin diseases. Cold Spring Harbor Perspectives in Medicine. 4:a015149, pages 1-16) presents a review on how gene therapy can be used to treat skin diseases including melanoma, pachyonychia congenita, xeroderma pigmentosum, for example.
Doetsch et al. (IDS, USP 7,060,455) teach GST-228-UVDE comprising a GST purification tag and a 228 amino acid N-terminally truncated UVDE. Doetsch et al. do not appear to fuse the -228-UVDE to a cell penetrating peptide/domain.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656